Opinion per Curiam. Hovember 16,1896, plaintiff in error recovered two judgments, for $124.28 each, against defendants in error, before H. S. Burbes, a justice of the peace of Randolph county, from which defendants appealed to the Circuit Court of said county. On the trial in the Circuit Court the parties agreed that the two cases should be tried by the same jury. In one of the cases the jury returned a verdict in favor of the defendants, and in the other returned a verdict as follows: “ We, the jury, find the defendant entitled to a credit of $93.50 (ninety-three dollars fifty cents-), leaving bal. due plaintiff $38 (thirty-eight dollars).” USTo judgment appears to have been rendered on either of the verdicts, and no stipulation filed as to which case has been brought here. With this uncertainty about the entire matter, this court can do nothing but dismiss the case.